Citation Nr: 1426890	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a bilateral arch and foot disability.  

3.  Entitlement to service connection for sciatica of the left lower extremity.  

4.  Entitlement to service connection for sciatica of the right lower extremity.  

5.  Entitlement to service connection for a left wrist disability.  

6.  Entitlement to service connection for a right wrist disability.  

7.  Entitlement to service connection for irritable bowel syndrome (IBS).  

8.  Entitlement to a compensable initial disability rating for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for tinnitus and bilateral knee and hip disabilities were also appealed by the Veteran.  Service connection for tinnitus was subsequently granted in a January 2013 decision; as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  The issues of entitlement to service connection for bilateral knee and hip disabilities were addressed in an August 2011 statement of the case (SOC).  However, in his August 2011 substantive appeal, the Veteran did not indicate that he wished to appeal these issues.  Accordingly, these issues are also not before the Board.  

The Veteran and his fiancée testified during a March 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript is included in the claims file.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for sciatica of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability for VA purposes.  

2.  The Veteran does not have a current bilateral arch and foot disability.  

3.  The Veteran does not have a current left wrist disability.  

4.  The Veteran does not have a current right wrist disability.  

5.  The Veteran does not currently have IBS.  

6.  For the entire period on appeal, right ear hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 27.5 decibels, and a speech recognition score of 96 percent on the Maryland CNC word test.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for a bilateral arch and foot disability are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for service connection for a left wrist disability are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

4.  The criteria for service connection for a right wrist disability are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

5.  The criteria for service connection for IBS are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

6.  The criteria for a compensable rating for right ear hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claims in a letter sent to the Veteran in July 2009.  The Board notes that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify regarding the initial rating of the Veteran's right ear disability is required.  

Regarding the duty to assist, the Veteran's service treatment records and VA treatment records, including VA examination reports, have been obtained and associated with the claims file.  The Veteran was afforded relevant VA examinations in December 2009 and May 2012.  As discussed further herein, the Board finds that the VA examinations afforded to the Veteran are adequate for the purposes of adjudicating the claims on appeal.  The examiners reviewed the claims file, considered the Veteran's reported history, provided sufficiently detailed descriptions of the claimed disabilities, and provided analyses to support the resulting opinions, including the information necessary to evaluate his claimed disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the March 2014 Board hearing, the undersigned VLJ identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the criteria for service connection, and suggested evidence that would help prove the claim, particularly as it pertained to evidence showing a current disability.  Neither the Veteran nor his representative voiced any disagreement with the manner in which the hearing was conducted.  Further, the record of the hearing was held open for submission of additional evidence.  

To the extent that the Veteran testified at his March 2014 Board hearing that he would submit private medical evidence to support his claims, no such evidence has been received by VA, even though as noted above, the Board held the record open for an additional 30 days after the hearing.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran did not provide the private treatment evidence as he testified; moreover, has not provided VA with authorization to seek such private medical records on his behalf.  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic diseases, including sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  


II.A.  Service Connection - Left Ear Hearing Loss

The Veteran seeks entitlement to service connection for left ear hearing loss.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records document the Veteran's reports of difficulty hearing in April 1999 and May 2000.  However, audiometric testing results from an enlistment examination in September 1997 and hearing conservation examinations in May 2000, February 2001, and March 2002 do not contain results which reflect left ear hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  Here, however, none of the post-service medical evidence of record indicates any hearing loss as defined by VA regulation.  38 C.F.R. § 3.385.  

The Veteran failed to report for VA audiology examinations in December 2009 and May 2011.  A subsequent May 2012 VA audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  

(CONTINUED ON THE NEXT PAGE)



HERTZ

500
1000
2000
3000
4000
LEFT
15
10
10
15
30

The speech recognition score based on the Maryland CNC Test was 98 percent in the left ear.  

Based upon these results, the examiner diagnosed normal hearing in the left ear.  The Board notes that the results reflect some hearing loss in the left ear at 4000 Hz under Hensley, supra, such results do not qualify as hearing loss under VA regulation.  38 C.F.R. § 3.385.  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

The Veteran is not shown by the medical evidence to have hearing loss of the left ear in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  The auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater.  Speech recognition scores using the Maryland CNC Test are not less than 94 percent.  The Veteran is competent to report difficulty hearing, see Layno v. Brown, 6 Vet. App. 465, 470 (1994); however, he is not competent to diagnose left ear hearing loss in accordance with VA criteria, which is a determination requiring an audiological evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a left earing hearing loss disability that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current left ear hearing loss disability for VA purposes.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a left ear hearing loss disability is denied.  


II.B.  Service Connection - Bilateral Arch & Foot

The Veteran claims service connection for a bilateral arch and foot disability.  Although service treatment records document complaints of foot pain, diagnosed as metatarsalgia and pes planus in June 2001, and additional complaints of foot pain in November 2001, the Board finds that the weight of the competent and credible evidence shows that the Veteran does not have a current bilateral arch and foot disability.  

The Veteran was afforded a VA examination in December 2009 regarding his claim.  The examiner noted there were no physical findings or tenderness upon examination; thus, there was no pathology to render a diagnosis pertinent to the Veteran's claim of a bilateral arch and foot disability.  

The Veteran testified at his March 2014 Board hearing regarding his in-service treatment for foot pain; however, he also testified that he had not received post-service treatment for his feet.  Subsequent to his hearing, the Veteran did not submit any additional evidence supporting his claim.  

Therefore, the weight of the evidence is against the Veteran's lay assertions that he has a bilateral arch and foot disability due to active service.  He has not provided any lay evidence of continuous symptoms since service and testified that he had not sought treatment after service for his feet.  Moreover, though the Veteran is competent to provide statements regarding his foot pain, providing a particular diagnosis for that foot pain requires specialized medical training and expertise, which the Veteran lacks.  See Jandreau, 492 F.3d at 1376-77.  As such, the Veteran's testimony alone is not considered competent to establish that he has a bilateral arch and foot disability.  

As noted above, service connection is limited to cases where there is a current disability.  See Brammer, 3 Vet. App. at 25.  Accordingly, on this record, the evidence weighs against the claim that the Veteran has a bilateral arch and foot disability that was incurred in service.  Rather, the weight of the evidence establishes that the Veteran does not have a current diagnosis of a bilateral arch and foot disability. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


II.C.  Service Connection - Bilateral Wrist

The Veteran also claims service connection for bilateral wrist disabilities.  

Service treatment records document that the Veteran was seen in November 2001 for pain in both hands.  The Veteran testified that he has been treated with medication for carpal tunnel by his family physician.  He reported difficulty using his hands and burning in his hands, wrists, and arms.  

Significantly, a December 2009 VA examination found no pathology of the Veteran's wrists upon which to base a diagnosis.  

As noted above, although the Veteran was afforded the opportunity to submit evidence supporting his claim following his March 2014 Board hearing, he has not done so.  Thus, despite his statement, there is no private medical evidence of record which supports his report of prior treatment for carpal tunnel or any other bilateral wrist disability.  

While the Veteran is competent to report symptoms of a bilateral wrist disability, he is not competent to render a diagnosis as to a bilateral wrist disability.  See Jandreau, supra.  Moreover, the Board points out that the Veteran is already separately service-connected for sensory deficits of the right and left upper extremities and the Veteran's reported symptoms of such neurologic manifestations in his upper extremities are adequately addressed by this separate award of service connection, which is not on appeal before the Board.  

The Board affords the most probative weight in this instance to the December 2009 VA examination; indeed, it is the only competent evidence of record with regard to the question of whether or not the Veteran has a current bilateral wrist disability.  As the VA examiner found no such disability, the Board finds that service connection is not warranted in this instance.  See Brammer, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


II.D  Service Connection - IBS

The Veteran also claims entitlement to service connection for irritable bowel syndrome (IBS).  

Service treatment records document that the Veteran was treated for bloody stools, diarrhea, and abdominal pain, assessed as possible IBS, in July 2000.  

Following service, there is no record of additional related treatment.  At a VA examination in December 2009, the Veteran reported symptoms of alternating diarrhea and constipation, with abdominal pain, since approximately 2000, but also stated that he had not sought treatment for the claimed condition.  The VA examiner found no pathology upon which to base a diagnosis, as there was no significant anemia or malnutrition.  

At his March 2014 Board hearing, the Veteran reported receiving private treatment for the claimed condition; however, he did not submit any such records when afforded the opportunity to do so following the Board hearing.  

The Board finds that, despite the Veteran's competency to relate his symptoms, the finding of the VA examiner that there is no current diagnosis, is extremely probative in this instance, as the Veteran lacks competency to make a diagnosis of IBS.  See Brammer, supra; see also Jandreau, supra.  Moreover, there is no record of continuous treatment for the claimed condition since active service.  Thus, the preponderance of evidence is against the Veteran's claim of service connection for IBS.  There is no reasonable doubt to be resolve, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


III.  Increased Rating - Right Ear Hearing Loss

In the March 2010 RO decision on appeal, the Veteran was granted service connection for right ear hearing loss, rated as noncompensable, effective June 26, 2009.  The Veteran asserts that his service-connected right ear hearing loss warrants an initial compensable rating.  As discussed above, he is not service connected for left ear hearing loss.  

The Veteran's right ear hearing loss disability is rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz  (Hz).  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

According to the regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of Level I. See 38 C.F.R. § 4.85(f).  In this regard, compensation may be payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, barring willful misconduct. 38 C.F.R. § 3.383(a).  If hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and there is hearing impairment in the non-service connected ear, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3). In this case, the service-connected right ear hearing loss is not 10 percent or more disabling, and thus, the nonservice-connected right ear is assigned a Roman numeral designation of Level I.  

As discussed above, the Veteran failed to appear for VA audiology examinations in December 2009 and May 2011.  At a subsequent VA audiology examination in May 2012, audiometric testing revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
20
60

The speech recognition scores based on the Maryland CNC Test was 96 percent in the right ear.  

The VA examiner stated that the foregoing puretone results were valid for rating purposes and the use of the speech discrimination score was appropriate for the Veteran.  The examiner diagnosed sensorineural hearing loss in the right ear and documented that there were no significant changes in the Veteran's hearing thresholds.  The Veteran reported functional impairment resulting from his hearing loss in that he had difficulty understanding conversational speech in certain environments.  

At the March 2014 Board hearing, the Veteran testified that his right ear hearing loss had not changed since the May 2012 VA examination.  He complained of a general inability to hear conversations and his television.  

To determine the appropriate rating evaluation for the Veteran's right ear hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Because the Veteran's puretone threshold average from 1000 Hz to 4000 Hz on the right side was 27.5 dB with 96 percent speech discrimination, Table VI assigns the Roman numeral I to the right ear.  An exceptional pattern of hearing impairment in the right ear has not been demonstrated.  38 C.F.R. § 4.86.  As discussed above, the nonservice-connected right ear is assigned a Roman numeral designation of Level I.  

DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a noncompensable rating of zero percent is warranted.  38 C.F.R. § 4.85, DC 6100, Table VII.  

Based on the foregoing, the Board concludes that the Veteran's right ear hearing loss has been noncompensably disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.  


IV.  Other Considerations - Right Ear Hearing Loss

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected right ear hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

With regard to hearing loss, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the VA examination report specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability, noting his general complaint of difficulty understanding conversational speech in certain environments.  Additionally, the Veteran testified at the March 2014 Board hearing that his main complaint was that he had a hard time hearing, specifically during conversations with other people and while watching television.  

The schedular criteria are adequate to rate the Veteran's right ear hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected right ear hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  

Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and hear his television are factors contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's right ear hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his service-connected right ear hearing loss and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Entitlement to service connection for left ear hearing loss is denied.  

Entitlement to service connection for a bilateral arch and foot disability is denied.  

Entitlement to service connection for a left wrist disability is denied.  

Entitlement to service connection for a right wrist disability is denied.  

Entitlement to service connection for irritable bowel syndrome is denied.  

Entitlement to a compensable initial disability rating for right ear hearing loss is denied.  


REMAND

During the Veteran's March 2014 Board hearing, he reported that he recently received VA treatment relevant to his claims of entitlement to service connection for sciatica of the left and right lower extremities.  At the conclusion of the hearing, the undersigned VLJ left the record open for 30 days so the Veteran could obtain the identified VA treatment records.  Following the hearing, the Veteran did not submit any additional evidence and the identified VA treatment records were never obtained.  As such, the Board has no choice but to remand this matter to obtain potentially relevant VA treatment records.  The Board observes in this regard that the United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, these matters are REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records for sciatica of the bilateral lower extremities.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


